                    Case 2:20-cv-01201 Document 1 Filed 08/07/20 Page 1 of 6




 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8

 9   PATRICK MICK,
                                                      No.:
10                               Plaintiff,
        v.                                            COMPLAINT FOR A CIVIL CASE
11                                                    BY PATRICK MICK
     SEASPAN CORPORATION, and SEASPAN                 JURY DEMAND
12   SHIP MANAGEMENT Ltd.,
13
                                Defendants.
14
                           I.     PLAINTIFF’S ORIGINAL COMPLAINT
15
             1.1.    Plaintiff Patrick Mick brings this action complaining of Seaspan Corporation and
16
     Seaspan Ship Management Ltd. (collectively “Seaspan” or “Defendants”) and would
17
     respectfully show the Court the following:
18
                                 II.     JURISDICTION AND VENUE
19
             2.1     1.     The Court can exercise personal jurisdiction over all Defendants because
20
     they do a substantial amount of business in Washington and acts and/or omissions giving rise to
21
     this claim occurred in Washington. The Court can exercise subject matter jurisdiction pursuant
22
     to 28 U.S.C. § 1332(a). Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) since the claim
23
     occurred in Seattle, Washington.
24

25
                                              III.   PARTIES
                                                                               PIPINICH LAW, PLLC
     COMPLAINT FOR DAMAGES                                                      123 3rd Ave. S., Ste. 200
                                                                                 Edmonds, WA 98020
                                                                                    (206) 203-5051

                                                      1
                  Case 2:20-cv-01201 Document 1 Filed 08/07/20 Page 2 of 6




 1          3.1     Patrick Mick is a resident and citizen of Washington.

 2          3.2     Defendant Seaspan Corporation is a foreign entity that does a substantial amount

 3   of business in Washington. Defendant Seaspan Corporation may be served with process through

 4   its Chairman, President, and Chief Executive Officer, Bing Chen, located at Unit 2 – 16th Floor,

 5   W668 Building, Nos. 668 Castle Peak Road, Cheung Sha Wan, Kowloon, Hong Kong or

 6   wherever he may be found.

 7          3.3     Defendant Seaspan Ship Management Ltd. is a foreign entity that does a

 8   substantial amount of business in Washington. Defendant Seaspan Ship Management Ltd. may

 9   be served with process through its Co-Chairman and Chief Executive Officer, Gerry Wang,

10   located at 2600 – 200 Granville St., Vancouver, British Columbia, Canada V6C1S4 or wherever

11   he may be found.

12                                   IV.     NATURE OF ACTION

13          4.1     This lawsuit is necessary as a result of personal injuries that Plaintiff sustained on

14   June 11, 2020. On that date, Plaintiff was working as a longshoreman on a vessel known as the

15   M/V SEASPAN HAMBURG (pictured below) in state territorial waters.

16

17

18

19

20

21

22

23

24

25
                                                                                  PIPINICH LAW, PLLC
     COMPLAINT FOR DAMAGES                                                          123 3rd Ave. S., Ste. 200
                                                                                     Edmonds, WA 98020
                                                                                        (206) 203-5051

                                                       2
                   Case 2:20-cv-01201 Document 1 Filed 08/07/20 Page 3 of 6




 1           4.2     Defendants docked the M/V SEASPAN HAMBURG in Seattle, Washington.

 2   Subsequently, Plaintiff was performing work on the vessel. As he traversed a catwalk located

 3   on the vessel as part of his duties, he fell through missing grating. Plaintiff had no notice that

 4   the grating was missing and there were no signs, barricades, or warnings to provide him with

 5   such knowledge. The missing grating created an unreasonably dangerous condition and an

 6   unreasonable risk of harm. Upon information and belief, as managers and operators of the M/V

 7   SEASPAN HAMBURG, Defendants created that dangerous condition.

 8           4.3     Defendants had actual or constructive knowledge of the hazard but failed to

 9   remedy the hazard. Defendants also failed to warn Plaintiff and others about the dangerous

10   hazard. The dangerous condition was not open and obvious to Plaintiff. Moreover, Plaintiff was

11   required to use the catwalk to perform his job.

12           4.4     Upon falling on the vessel, Plaintiff struck his head. He was taken by ambulance

13   to Swedish First Hill hospital in Seattle, Washington where he was diagnosed with a traumatic

14   brain injury along with injuries to his neck and arms. He continues to receive medical treatment

15   for his extensive injuries.

16           4.5     Defendants were negligent, grossly negligent and negligent per se for the

17   following reasons:

18                   a.      failure to properly train their employees;

19                   b.      failure to provide adequate safety equipment;

20                   c.      failure to properly inspect and/or maintain its equipment;

21                   d.      failure to properly inspect and/or maintain the vessel and/or its

22                           appurtenances;

23                   e.      failure to warn of improperly inspected, poorly maintained and/or

24                           otherwise unrepaired conditions of vessel’s catwalk;

25
                                                                                PIPINICH LAW, PLLC
     COMPLAINT FOR DAMAGES                                                          123 3rd Ave. S., Ste. 200
                                                                                     Edmonds, WA 98020
                                                                                        (206) 203-5051

                                                       3
                  Case 2:20-cv-01201 Document 1 Filed 08/07/20 Page 4 of 6




 1                  f.      failure to comply with applicable safety standards, statutes, and

 2                          regulations;

 3                  g.      violating applicable Coast Guard, BSEE, IMO, and/or OSHA regulations,

 4                          policies and/or standards;

 5                  h.      failure to maintain a safe premises/vessel;

 6                  i.      failure to properly supervise their employees;

 7                  j.      failure to safely conduct operation;

 8                  k.      providing employees with negligent instructions and orders;

 9                  l.      violating its turnover duties;

10                  m.      failing to exercise reasonable control over equipment and/or areas of the

11                          vessel under its active control;

12                  n.      failing to exercise reasonable care in the operations that they actively

13                          involved themselves in;

14                  o.      failing to warn of safety hazards they knew or should have known about;

15                  p.      failure to intervene when it was aware of obviously dangerous acts taking

16                          place and/or conditions on the vessel;

17                  q.      vicariously liable for their employees’ negligence; and

18                  r.      all other acts deemed negligent.

19          4.6     As a proximate result of Defendants’ conduct, Plaintiff sustained severe injuries

20   which resulted in physical pain, mental anguish, disfigurement, disability, and other medical

21   problems. Plaintiff has sustained severe pain, physical impairment, disfigurement, discomfort,

22   mental anguish, and distress. In all reasonable probability, Plaintiff’s physical pain, physical

23   impairment and mental anguish will continue indefinitely. Plaintiff has also suffered a loss of

24   earnings in the past, as well as a loss of future earning capacity. Plaintiff has incurred and will

25   incur pharmaceutical and medical expenses in connection with his injuries.
                                                                                 PIPINICH LAW, PLLC
     COMPLAINT FOR DAMAGES                                                        123 3rd Ave. S., Ste. 200
                                                                                   Edmonds, WA 98020
                                                                                      (206) 203-5051

                                                         4
                   Case 2:20-cv-01201 Document 1 Filed 08/07/20 Page 5 of 6




 1
                                             V.       JURY TRIAL
 2
             5.1     Plaintiff hereby demands a trial by jury on all claims.
 3

 4
                                                VI.       PRAYER
 5
             9.1     Plaintiff prays that this citation issue and be served upon Defendants in a form
 6
     and manner prescribed by law, requiring that the Defendants appear and answer, and that upon
 7
     final hearing, Plaintiff has judgment against Defendants, jointly and severally, in a total sum in
 8
     excess of the minimum jurisdictional limits of this Court, plus pre-judgment and post-judgment
 9
     interests, all costs of Court, attorneys’ fees, and all such other and further relief, to which he may
10
     show himself justly entitled.
11

12

13
                                                      Respectfully Submitted,
14
                                                      PIPINICH LAW, PLLC
15

16
                                                      _______________________________________
17                                                    Joseph B. Pipinich, WSBA #44238
                                                      123 3rd Ave S., Ste. 200
18                                                    Edmonds, WA 98020
                                                      (206) 203-5051
19                                                    jp@pipinichlaw.com

20
                                                      –   AND –
21
                                                      ARNOLD & ITKIN
22

23                                                    Jason A. Itkin (Pro Hac Vice Pending)
                                                      Texas State Bar No. 24060816
24                                                    Cory D. Itkin (Pro Hac Vice Pending)
                                                      Texas Bar No. 24050808
25                                                    Ryan S. MacLeod (Pro Hac Vice Pending)
                                                      Texas Bar No. 24068346
                                                                                   PIPINICH LAW, PLLC
     COMPLAINT FOR DAMAGES                                                           123 3rd Ave. S., Ste. 200
                                                                                      Edmonds, WA 98020
                                                                                         (206) 203-5051

                                                          5
               Case 2:20-cv-01201 Document 1 Filed 08/07/20 Page 6 of 6



                                        6009 Memorial Drive
 1                                      Houston, Texas 77007
                                        Tel: (713) 222-3800
 2
                                        Fax: (713) 222-3850
 3                                      jitkin@arnolditkin.com
                                        citkin@arnolditkin.com
 4                                      nwexler@arnolditkin.com
                                        jaiteam@arnolditkin.com
 5                                      e-service@arnolditkin.com

 6                                      ATTORNEY FOR PLAINTIFFS
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                    PIPINICH LAW, PLLC
     COMPLAINT FOR DAMAGES                                           123 3rd Ave. S., Ste. 200
                                                                      Edmonds, WA 98020
                                                                         (206) 203-5051

                                           6
